Motion Granted; Appeal Dismissed and Memorandum Opinion filed December 1,
2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00975-CV
                                   ____________

                        GARY HORNDESKI, M.D., Appellant

                                           V.

                         ALVIN G. WILLIAMSON, Appellee


                       On Appeal from the 10th District Court
                             Galveston County, Texas
                        Trial Court Cause No. 07-CV-0632


                      MEMORANDUM OPINION

      This is an appeal from a judgment signed August 5, 2011. On November 17,
2011, the parties filed a motion to dismiss the appeal in order to effectuate a compromise
and settlement agreement. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM

Panel consists of Chief Justice Hedges, Justices Anderson and Christopher.